DETAILED ACTION
This is a non-final office action on the merits.  Claims 1-10 are pending and addressed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (US 2018/0192845).
Regarding claim 1, Gu et al. teaches:
a floor processing device (at least figs. 1-3, 6-12, [0027]-[0076] discuss secondary robot, [0044]-[0045] discuss primary robot 1 and secondary robot 2 processing floor), 

a detection device, which is configured for detecting a presence of the floor processing device in a detection area of the detection device, and 
a control device configured for generating a control command for the displacement device as a function of a detection result of the detection device, 
wherein the control command is configured for deactivating the displacement device, thereby preventing a displacement of the partial object area even if the floor processing device is present in the detection area;


Regarding claim 2, Gu et al. teaches:
wherein the detection device is a detection device of the object (at least figs. 2-8, 11-12  [0055]-[0069] [0075]-[0075] discuss door 17, door panel 18;     [0063] discuss “Referring to FIG. 6, the first sensors 11 in the primary robot 1 are configured to sense the location of the secondary robot 2. In particular, the first sensors 11 are able to send a sensor signal to the first controller 10 once it detects that the secondary robot 2 reaches to a predetermined position on the top surface of the door panel 18. The first controller 10 processes the sensor signal and generate a control signal to drive the motor 183 to start rotate the door panel 18 towards the door 17”;  [0073]-[0074] discuss opening the door panel until it touches the ground surface, and then starting to close the door panel when robot sensed to be 

Regarding claim 3, Gu et al. teaches:
wherein the control device is a control device of the floor processing device (at least figs. 2-8, 11-12  [0055]-[0069] [0075]-[0075] discuss door 17, door panel 18;     [0063] discuss “Referring to FIG. 6, the first sensors 11 in the primary robot 1 are configured to sense the location of the secondary robot 2. In particular, the first sensors 11 are able to send a sensor signal to the first controller 10 once it detects that the secondary robot 2 reaches to a predetermined position on the top surface of the door panel 18. The first controller 10 processes the sensor signal and generate a control signal to drive the motor 183 to start rotate the door panel 18 towards the door 17”;  [0073]-[0074] discuss opening the door panel until it touches the ground surface, and then starting to close the door panel when robot sensed to be on the door panel at a predetermined position; claim 9 discuss “the secondary robot moving from the floor surface at the first location onto the door panel, and to control the door panel gradually rotating towards the chamber based on the plurality of environment parameters indicating the secondary robot at a predetermined position of the door panel”;     these teachings indicate that from the time to door panel is opened and touched the ground to the time the secondary robot is on the door panel at a predetermined location, the door panel movement is deactivated;   [0044] [0049] discuss first controller 10 controlling secondary robot);


wherein the floor processing device and the object have corresponding data communications devices for wirelessly communicating with each other, and/or wherein the system has a communications network with an access point, wherein the access point and a data communications device of the floor processing device and/or object is set up to communicate with each other via a wireless communications link (at least figs. 2-8, 11-12  [0055]-[0069] [0075]-[0075] discuss door 17, door panel 18;     [0063] discuss “Referring to FIG. 6, the first sensors 11 in the primary robot 1 are configured to sense the location of the secondary robot 2. In particular, the first sensors 11 are able to send a sensor signal to the first controller 10 once it detects that the secondary robot 2 reaches to a predetermined position on the top surface of the door panel 18. The first controller 10 processes the sensor signal and generate a control signal to drive the motor 183 to start rotate the door panel 18 towards the door 17”;  [0073]-[0074] discuss opening the door panel until it touches the ground surface, and then starting to close the door panel when robot sensed to be on the door panel at a predetermined position; claim 9 discuss “the secondary robot moving from the floor surface at the first location onto the door panel, and to control the door panel gradually rotating towards the chamber based on the plurality of environment parameters indicating the secondary robot at a predetermined position of the door panel”;     these teachings indicate that from the time to door panel is opened and touched the ground to the time the secondary robot is on the door panel at a predetermined location, the door panel movement is deactivated;         at least [0016] [0046]-[0051] claim 13 discuss wireless communication between the first communication module and the second communication module);

Regarding claim 5, Gu et al. teaches:
wherein the object has a local access point, or wherein the system has a central access point, with which a data communications device of the floor processing device can be connected, so as to 

Regarding claim 7, Gu et al. teaches:
wherein the object is a door or a furniture item, and the partial object area is a door leaf, a flap, or a drawer (at least figs. 2-8, 11-12  [0055]-[0069] [0075]-[0075] discuss door 17, door panel 18;     [0063] discuss “Referring to FIG. 6, the first sensors 11 in the primary robot 1 are configured to sense 

Regarding claim 8, Gu et al. teaches:
wherein the floor processing device has a sensor for detecting objects in the environment of the floor processing device (at least figs. 2-8, 11-12  [0055]-[0069] [0075]-[0075] discuss door 17, door panel 18;     [0063] discuss “Referring to FIG. 6, the first sensors 11 in the primary robot 1 are configured to sense the location of the secondary robot 2. In particular, the first sensors 11 are able to send a sensor signal to the first controller 10 once it detects that the secondary robot 2 reaches to a predetermined position on the top surface of the door panel 18. The first controller 10 processes the sensor signal and generate a control signal to drive the motor 183 to start rotate the door panel 18 towards the door 17”;  [0073]-[0074] discuss opening the door panel until it touches the ground surface, and then starting to close the door panel when robot sensed to be on the door panel at a predetermined position; claim 9 discuss “the secondary robot moving from the floor surface at the first location onto the door panel, and 

Regarding claim 10, Gu et al. teaches:
wherein the floor processing device is an automatically moving floor processing device, wherein the floor processing device has a navigation device which is configured to generate an area map based upon object data of detected objects (at least figs. 2-8, 11-12  [0055]-[0069] [0075]-[0075] discuss door 17, door panel 18;     [0063] discuss “Referring to FIG. 6, the first sensors 11 in the primary robot 1 are configured to sense the location of the secondary robot 2. In particular, the first sensors 11 are able to send a sensor signal to the first controller 10 once it detects that the secondary robot 2 reaches to a predetermined position on the top surface of the door panel 18. The first controller 10 processes the sensor signal and generate a control signal to drive the motor 183 to start rotate the door panel 18 towards the door 17”;  [0073]-[0074] discuss opening the door panel until it touches the ground surface, and then starting to close the door panel when robot sensed to be on the door panel at a predetermined position; claim 9 discuss “the secondary robot moving from the floor surface at the first location onto the door panel, and to control the door panel gradually rotating towards the chamber based on the plurality of environment parameters indicating the secondary robot at a predetermined position of the door panel”;     these teachings indicate that from the time to door panel is opened and touched the ground to the time the secondary robot is on the door panel at a predetermined location, the door panel movement is deactivated;             in particular at least figs. 7A-8B [0065]-[0067] show secondary robot using second sensors 21 to generate maps of figs. 7A-8B);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2018/0192845) as applied to claim 1 above, and further in view of Merendino et al. (US 5040331).
Regarding claim 6, Gu et al. does not explicitly teach:
wherein the control command contains a time allowance denoting a period of time for which the displacement device is deactivated;
However, it is old and well-known for the control command contains a time allowance denoting a period of time for which the displacement device is deactivated.  Offical Notice is hereby taken that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Gu et al. wherein the control command contains a time allowance denoting a period of time for which the displacement device is deactivated to allow clearing of the displacement device area.
In addition and in the alternative, Merendino et al. teaches:
wherein the control command contains a time allowance denoting a period of time for which the displacement device is deactivated (col 1 line 46-63 discuss “The device is again actuated by … control or the like and allows intermittent opening of the door, wherein the door will automatically close after providing a sufficient time for a pedestrian to clear the door area”) to allow time to clear the door area;
.

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664